DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2021/0251600 A1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 4, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “larger for a longer duration” and “a larger peak value” in claim 2 are relative terms which renders the claim indefinite. The term “larger” or “longer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).
 The corresponding disclosure in the specification of present application is recited as: “The peak scale is larger for a longer peak detection period or a larger peak value of the smoothed Doppler waveform in the peak detection period” in [0034]; “The peak scale may be larger for a longer duration of the peak detection period or a larger peak value of the Doppler waveform in the peak detection period” in [0044]. The specification neither sets a standard range to define the “larger” or “longer”, nor does the specification provide some disclosure to specify what the value or duration is compared to since those terms are subjective.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable value or duration.

Therefore, claim 2 and all corresponding dependent claim 4, 6, and 8 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 is directed to “An ultrasonic diagnostic program” as recited in line 1 without citing any non-transitory medium, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007). See MPEP 2106.03.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US 2006/0052704 A1; published on 03/09/2006) (hereinafter "Baba") in view of Shimuta et al. (US 2015/0366473 A1; published on 12/24/2015) (hereinafter "Shimuta").

Regarding claim 1, Baba teaches an ultrasonic diagnostic apparatus ("The arrangement of an ultrasonic Doppler diagnostic apparatus and the basic operation of each unit in an embodiment of the present invention will be described below with reference to FIGS. 1 to 10." [0057]) comprising:
a computing device ("… and a data generating unit 4 … further comprises a blood flow evaluating unit 6 ..." [0058]; "… the above diagnostic parameter measurement may be performed by a medical workstation, personal computer, or the like ..." [0200]) configured to
generate a Doppler waveform based on a signal ("Doppler signal detecting unit 42 which detects a Doppler signal by performing quadrature detection of the reception signal …" [0066]) obtained by transmitting and receiving an ultrasonic wave ("… the transmission unit 21 which generates a driving signal for making the ultrasonic probe 3 emit transmission ultrasonic waves and the reception unit 22 which performs phased addition of reception signals from the ultrasonic probe 3." [0061]);
obtain, for each of the plurality of identified peak detection periods, a peak scale based on a duration of the peak detection period and a peak value of the Doppler waveform in the identified peak detection period ("... a local maximum/minimum detecting unit 62 which detects a local maximum/minimum pair with respect to this trace waveform, and a cardiac cycle setting unit 63 which sets a cardiac cycle on the basis of the heartbeat information of the object ... on the basis of a selection criterion set in advance ..." [0081]); and
detect a peak in the Doppler waveform based on the peak scale corresponding to each of the plurality of peak detection periods ("… a feature amount selecting unit 64 which selects E and A waves as feature amounts of a trace waveform in left ventricular blood inflow measurement from a plurality of local maximum/minimum pairs in the set cardiac cycle on the basis of a selection criterion set in advance ..." [0081]).
Baba fails to explicitly teach the computing device is configured to apply a second-order differentiation process to the generated Doppler waveform; and identify a plurality of peak detection periods that have a polarity corresponding to a curve of a detection target peak, the polarity being of a second-order differential value obtained by the second-order differentiation process.
However, in the same field of endeavor, Shimuta teaches a computing device (“This process is executed by the signal processing unit 30 …” [0062]) configured to
apply a second-order differentiation process to the generated waveform ("… and the second order differential processor 325, and extracts a pulsation component by performing filtering processing as well as performing a second order differential processing on the photoelectric pulse wave signal having been amplified in the amplifying section 321." [0045]; "... an acceleration pulse wave is obtained through performing second order differential on the photoelectric pulse wave signal." [0063]); and
identify a plurality of peak detection periods ("Next, in step S104, peaks of the electrocardiographic signal and the photoelectric pulse wave signal (acceleration pulse wave signal) are detected, respectively." [0064]) that have a polarity corresponding to a curve of a detection target peak, the polarity being of a second-order differential value obtained by the second-order differentiation process (It is an inherent math property of any waveform that a positive second derivative means a concave up shape (valley) and a negative second derivative means a concave down shape (peak); see pertinent art "The Sign of the Second Derivative" as evidence of inherency; it is obvious to use this inherent property when detecting peak since this sign of second derivative always reflect peak/valley shape as expected result).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the peak detection as taught by Baba with the second order differential process as taught by Shimuta. Doing so would make it possible that "the peaks of the electrocardiographic signal and the photoelectric pulse wave signal can be more accurately specified" (see Shimuta; [0009]).

Regarding claim 2, Baba in view of Shimuta teaches all claim limitations, as applied in claim 1, and Baba further teaches wherein the peak scale is a larger peak value of the Doppler waveform (see 112b rejection; "… a plurality of local maximum/minimum pairs in the set cardiac cycle on the basis of a selection criterion set in advance …" [0081]).

Regarding claim 5, Baba in view of Shimuta teaches all claim limitations, as applied in claim 1, and Baba further teaches wherein regarding a Doppler waveform for a single heartbeat ("The cardiac cycle setting unit 63 sets a cardiac cycle on the basis of the heartbeat information of the object which is supplied from the living body measuring unit 9." [0086]), the computing device detects, of two of the peak detection periods that have top two peak scales, a peak of the Doppler waveform in a peak detection period in an earlier time phase as a peak of an E wave, whereas the computing device detects a peak of the Doppler waveform in the other peak detection period in a later time phase as a peak of an A wave ("In this storage circuit, a selection criterion for the selection of an E wave (early diastoric flow) and A wave (atrial contraction flow) from a plurality of local maximum/minimum pairs set in a trace waveform is stored in advance as database data." [0087]).

Regarding claim 6, Baba in view of Shimuta teaches all claim limitations, as applied in claim 2, and Baba further teaches wherein regarding a Doppler waveform for a single heartbeat ("The cardiac cycle setting unit 63 sets a cardiac cycle on the basis of the heartbeat information of the object which is supplied from the living body measuring unit 9." [0086]), the computing device detects, of two of the peak detection periods that have top two peak scales, a peak of the Doppler waveform in a peak detection period in an earlier time phase as a peak of an E wave, whereas the computing device detects a peak of the Doppler waveform in the other peak detection period in a later time phase as a peak of an A wave ("In this storage circuit, a selection criterion for the selection of an E wave (early diastoric flow) and A wave (atrial contraction flow) from a plurality of local maximum/minimum pairs set in a trace waveform is stored in advance as database data." [0087]).

Regarding claim 9, Baba teaches an ultrasonic diagnostic method ("The arrangement of an ultrasonic Doppler diagnostic apparatus and the basic operation of each unit in an embodiment of the present invention will be described below with reference to FIGS. 1 to 10." [0057]) comprising:
generating a Doppler waveform based on a signal ("Doppler signal detecting unit 42 which detects a Doppler signal by performing quadrature detection of the reception signal …" [0066]) obtained by transmitting and receiving an ultrasonic wave ("… the transmission unit 21 which generates a driving signal for making the ultrasonic probe 3 emit transmission ultrasonic waves and the reception unit 22 which performs phased addition of reception signals from the ultrasonic probe 3." [0061]);
obtaining, for each of the plurality of identified peak detection periods, a peak scale based on a duration of the peak detection period and a peak value of the Doppler waveform in the peak detection period ("... a local maximum/minimum detecting unit 62 which detects a local maximum/minimum pair with respect to this trace waveform, and a cardiac cycle setting unit 63 which sets a cardiac cycle on the basis of the heartbeat information of the object ... on the basis of a selection criterion set in advance ..." [0081]), and
detecting a peak in the Doppler waveform based on the peak scale corresponding to each of the plurality of peak detection periods ("… a feature amount selecting unit 64 which selects E and A waves as feature amounts of a trace waveform in left ventricular blood inflow measurement from a plurality of local maximum/minimum pairs in the set cardiac cycle on the basis of a selection criterion set in advance ..." [0081]).
Baba fails to explicitly teach applying a second-order differentiation process to the generated Doppler waveform; and identifying a plurality of peak detection periods that have a polarity corresponding to a curve of a detection target peak, the polarity being of a second-order differential value obtained by the second-order differentiation process.
 However, in the same field of endeavor, Shimuta teaches applying a second-order differentiation process to the generated waveform ("… and the second order differential processor 325, and extracts a pulsation component by performing filtering processing as well as performing a second order differential processing on the photoelectric pulse wave signal having been amplified in the amplifying section 321." [0045]; "... an acceleration pulse wave is obtained through performing second order differential on the photoelectric pulse wave signal." [0063]); and
identifying a plurality of peak detection periods ("Next, in step S104, peaks of the electrocardiographic signal and the photoelectric pulse wave signal (acceleration pulse wave signal) are detected, respectively." [0064]) that have a polarity corresponding to a curve of a detection target peak, the polarity being of a second-order differential value obtained by the second-order differentiation process (It is an inherent math property of any waveform that a positive second derivative means a concave up shape (valley) and a negative second derivative means a concave down shape (peak); see pertinent art "The Sign of the Second Derivative" as evidence of inherency; it is obvious to use this inherent property when detecting peak since this sign of second derivative always reflect peak/valley shape as expected result).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the peak detection as taught by Baba with the second order differential process as taught by Shimuta. Doing so would make it possible that "the peaks of the electrocardiographic signal and the photoelectric pulse wave signal can be more accurately specified" (see Shimuta; [0009]).

Regarding claim 10, Baba teaches an ultrasonic diagnostic program to be executed by a computing device of an ultrasonic diagnostic apparatus, the ultrasonic diagnostic program causing the computing device ("Each function described in each embodiment can also be realized by installing programs corresponding to the respective processes in a computer and unarchiving them in a memory. In this case, the programs which can cause the computer to execute the corresponding techniques ..." [0201]) to:
generate a Doppler waveform based on a signal ("Doppler signal detecting unit 42 which detects a Doppler signal by performing quadrature detection of the reception signal …" [0066]) obtained by transmitting and receiving an ultrasonic wave ("… the transmission unit 21 which generates a driving signal for making the ultrasonic probe 3 emit transmission ultrasonic waves and the reception unit 22 which performs phased addition of reception signals from the ultrasonic probe 3." [0061]);
obtain, for each of the plurality of identified peak detection periods, a peak scale based on a duration of the peak detection period and a peak value of the Doppler waveform in the identified peak detection period ("... a local maximum/minimum detecting unit 62 which detects a local maximum/minimum pair with respect to this trace waveform, and a cardiac cycle setting unit 63 which sets a cardiac cycle on the basis of the heartbeat information of the object ... on the basis of a selection criterion set in advance ..." [0081]); and
detect a peak in the Doppler waveform based on the peak scale corresponding to each of the plurality of peak detection periods ("… a feature amount selecting unit 64 which selects E and A waves as feature amounts of a trace waveform in left ventricular blood inflow measurement from a plurality of local maximum/minimum pairs in the set cardiac cycle on the basis of a selection criterion set in advance ..." [0081]).
Baba fails to explicitly teach the ultrasonic diagnostic program causing the computing device to: apply a second-order differentiation process to the generated Doppler waveform; and identify a plurality of peak detection periods that have a polarity corresponding to a curve of a detection target peak, the polarity being of a second-order differential value obtained by the second-order differentiation process.
However, in the same field of endeavor, Shimuta teaches a the ultrasonic diagnostic program causing the computing device (“… the programs stored in the ROM are executed by the CPU so as to realize functions of the above constituent elements.” [0042]) to:
apply a second-order differentiation process to the generated waveform ("… and the second order differential processor 325, and extracts a pulsation component by performing filtering processing as well as performing a second order differential processing on the photoelectric pulse wave signal having been amplified in the amplifying section 321." [0045]; "... an acceleration pulse wave is obtained through performing second order differential on the photoelectric pulse wave signal." [0063]); and
identify a plurality of peak detection periods ("Next, in step S104, peaks of the electrocardiographic signal and the photoelectric pulse wave signal (acceleration pulse wave signal) are detected, respectively." [0064]) that have a polarity corresponding to a curve of a detection target peak, the polarity being of a second-order differential value obtained by the second-order differentiation process (It is an inherent math property of any waveform that a positive second derivative means a concave up shape (valley) and a negative second derivative means a concave down shape (peak); see pertinent art "The Sign of the Second Derivative" as evidence of inherency; it is obvious to use this inherent property when detecting peak since this sign of second derivative always reflect peak/valley shape as expected result).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the peak detection as taught by Baba with the second order differential process as taught by Shimuta. Doing so would make it possible that "the peaks of the electrocardiographic signal and the photoelectric pulse wave signal can be more accurately specified" (see Shimuta; [0009]).


Claim(s) 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Shimuta, as applied in claim 1 and 2 respectively, and further in view of Choong et al. (Preload dependence of doppler-derived indexes of left ventricular diastolic function in humans; published in 10/1987) (hereinafter "Choong").

Regarding claim 3, Baba in view of Shimuta teaches all claim limitations, as applied in claim 1, except wherein the peak scale is a value based on a time integrated value of the Doppler waveform in the peak detection period.
However, in the same field of endeavor, Choong teaches wherein the peak scale is a value based on a time integrated value of the Doppler waveform in the peak detection period ("For each Doppler profile analyzed, the following derived values were obtained: … 2) the total velocity-time integral , obtained by summing the velocity-time integrals of the E wave, diastasis and A wave ; 3) the contribution of the E and A waves to total filling, calculated by dividing the component velocity-time integral by the total velocity-time integral; and 4) the peak velocity of the E wave normalized to the total velocity-time integral ..." Page 802; "Figure 2. An example of a spectral display of the Doppler mitral flow velocity profile, demonstrating the various characteristics of the profile that were measured ... The velocity - time integrals of the E wave, A wave ..." Page 803; Choong teaches the velocity-time integrals of E wave and A wave are characteristic for Doppler profile, it is obvious to use these characteristics as criterion as taught by Baba, thus the E wave and A wave peaks can be expected detection results).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the peak detection criterion as taught by Baba with the Doppler mitral flow velocity profile characteristics as taught by Choong. By considering the velocity-time interval, it would be possible to utilize the Doppler flow velocity profile "as a measure of left ventricular diastolic properties in disease states" (see Choong; Page 800).

Regarding claim 4, Baba in view of Shimuta teaches all claim limitations, as applied in claim 2, except wherein the peak scale is a value based on a time integrated value of the Doppler waveform in the peak detection period.
However, in the same field of endeavor, Choong teaches wherein the peak scale is a value based on a time integrated value of the Doppler waveform in the peak detection period ("For each Doppler profile analyzed, the following derived values were obtained: … 2) the total velocity-time integral , obtained by summing the velocity-time integrals of the E wave, diastasis and A wave ; 3) the contribution of the E and A waves to total filling, calculated by dividing the component velocity-time integral by the total velocity-time integral; and 4) the peak velocity of the E wave normalized to the total velocity-time integral ..." Page 802; "Figure 2. An example of a spectral display of the Doppler mitral flow velocity profile, demonstrating the various characteristics of the profile that were measured ... The velocity - time integrals of the E wave, A wave ..." Page 803; Choong teaches the velocity-time integrals of E wave and A wave are characteristic for Doppler profile, it is obvious to use these characteristics as criterion as taught by Baba, thus the E wave and A wave peaks can be expected detection results).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the peak detection criterion as taught by Baba with the Doppler mitral flow velocity profile characteristics as taught by Choong. By considering the velocity-time interval, it would be possible to utilize the Doppler flow velocity profile "as a measure of left ventricular diastolic properties in disease states" (see Choong; Page 800).

Regarding claim 7, Baba in view of Shimuta and Choong teaches all claim limitations, as applied in claim 3, and Baba further teaches wherein regarding a Doppler waveform for a single heartbeat ("The cardiac cycle setting unit 63 sets a cardiac cycle on the basis of the heartbeat information of the object which is supplied from the living body measuring unit 9." [0086]), the computing device detects, of two of the peak detection periods that have top two peak scales, a peak of the Doppler waveform in a peak detection period in an earlier time phase as a peak of an E wave, whereas the computing device detects a peak of the Doppler waveform in the other peak detection period in a later time phase as a peak of an A wave ("In this storage circuit, a selection criterion for the selection of an E wave (early diastoric flow) and A wave (atrial contraction flow) from a plurality of local maximum/minimum pairs set in a trace waveform is stored in advance as database data." [0087]).

Regarding claim 8, Baba in view of Shimuta and Choong teaches all claim limitations, as applied in claim 4, and Baba further teaches wherein regarding a Doppler waveform for a single heartbeat ("The cardiac cycle setting unit 63 sets a cardiac cycle on the basis of the heartbeat information of the object which is supplied from the living body measuring unit 9." [0086]), the computing device detects, of two of the peak detection periods that have top two peak scales, a peak of the Doppler waveform in a peak detection period in an earlier time phase as a peak of an E wave, whereas the computing device detects a peak of the Doppler waveform in the other peak detection period in a later time phase as a peak of an A wave ("In this storage circuit, a selection criterion for the selection of an E wave (early diastoric flow) and A wave (atrial contraction flow) from a plurality of local maximum/minimum pairs set in a trace waveform is stored in advance as database data." [0087]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Massey University (The Sign of the Second Derivative; http://mathsfirst.massey.ac.nz/Calculus/Sign2ndDer/summary.html) provides evidence that the polarity of second derivative reflects the shape of a function profile.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793